                              United States District Court
                            Western District of North Carolina
                                  Statesville Division



     Steven Wayne Powers,                            JUDGMENT IN CASE

           Petitioner(s),                              5:19-cv-00098-MR

                vs.

         Erik A. Hooks,
    Secretary of Department of
          Public Safety

          Respondent(s).



 DECISION BY COURT. This action having come before the Court and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with
the Court’s November 19, 2020 Order.

                                                November 19, 2020




         Case 5:19-cv-00098-MR Document 7 Filed 11/19/20 Page 1 of 1
